Citation Nr: 0517989	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for depression, secondary 
to service-connected prostate cancer, to include the issue of 
whether a timely appeal was filed with respect to the issue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty August 1970 to August 1976, 
with approximately 2 years and 11 months of unverified prior 
service.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2005, a letter was sent to the veteran 
indicating, in pertinent part, that the Board had determined 
that it was necessary to address a question pertaining to the 
jurisdictional authority of his pending appeal.  

Specifically, the Board indicated that it was necessary to 
consider whether the veteran's substantive appeal was 
received in a timely manner.  The veteran was given the 
opportunity to request a hearing before the Board to present 
oral argument on the jurisdictional question.  In April 2005, 
the veteran asked that he be scheduled for a hearing before 
the Board, to be held at the local VA Regional Office.  The 
veteran has a right to such a hearing.  38 U.S.C.A. § 7107 
(West. 2002); 38 C.F.R. § 20.700(a) (2004).  Therefore, this 
hearing should be scheduled for him pursuant to 38 C.F.R. 
§ 20.704 (2004).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a hearing for the veteran before 
a Veterans Law Judge at the RO.  He 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


